Detailed Action
This is a non-final Office action in response to communications received on 12/21/2018.  Claims 15, 20-22, 26, 29-30 and 33-80 were canceled via preliminary amendment. Claims 1-14, 16-19, 23-25, 27-28 and 31-32 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 12/21/2018 are acknowledged.

Preliminary Amendment
The preliminary amendment, filed 12/21/2018, is recognized.

Objections
Claim 12 is objected to because of the following informalities: 
Regarding claim 12, the claim recites “means for interfacing with the V2X network, the interfacing means to instruct a third of the vehicles to ignore future messages from the phantom vehicles based on the determination”. Examiner recommends amending the claim to recite “means for interfacing with the V2X network, the means for interfacing to instruct a third of the vehicles to ignore future messages from the phantom vehicles based on the determination”, or “interfacing means with the the interfacing means to instruct a third of the vehicles to ignore future messages from the phantom vehicles based on the determination”, in order that the “means” recited may be recited in a consistent manner.
Regarding claim 12, the claim recites “means for challenging vehicles to test their authenticity, the challenging means to”. Examiner recommends amending the claim to recite “means for challenging vehicles to test their authenticity, the means for challenging vehicles to”, or “vehicle challenging means vehicles to test their authenticity, the vehicle challenging means to”, in order that the “means” recited may be recited in a consistent manner.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “apparatus to detect an attack in a vehicle-to-everything (V2X) network” in claim 1.
“apparatus to detect an attack in a vehicle-to-everything (V2X) network” in claim 12.
“means for challenging vehicles to test their authenticity” which is comprised in the apparatus in claim 12.
 “means for interfacing with the V2X network” which is comprised in the apparatus in claim 12.



The corresponding structures interpreted from the specification for the above limitations are as follows:

 “means for interfacing with the V2X network”  (Para. [0039]: The network interface 130 of the central facility 110a-b includes one or more radios).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 12, the claim recites a “means for challenging vehicles to test their authenticity” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the “challenging” function in the claim which tests authenticity. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Maher (US 2013/0212659 A1), in view of Forest (US 2013/0111582 A1), further in view of Knight (US 2014/0082434 A1).
 Regarding claim 1, Maher teaches the limitations of claim 1 substantially as follows:
An apparatus to detect an attack in a vehicle-to-everything (V2X) network, the apparatus comprising: (Maher; Para. [0129]: System for identifying unverified systems which may be used to launch a malicious attack against a vehicle using communications (i.e. attack in a vehicle-to-everything (V2X) network))
 (e) after repeating (a)-(d), determine that the first and second vehicles are phantom vehicles associated with an attacker with a half-duplex radio; and (Maher; Paras. [0004]-[0006] & [0127]-[0129]: Determine that unverified systems outside the boundary of trust (i.e. first and second vehicles are phantom vehicles) may be used to launch a malicious attack against the vehicle (i.e. associated with an attacker) communicating in the interconnected network (i.e. with a half-duplex radio))
a network interface to instruct a third vehicle associated with the V2X network to ignore future messages from the phantom vehicles based on the determination.  (Maher; Paras. [0127]-[0129]: Trusted systems associated with the vehicle (i.e. third vehicle associated with the V2X network) disregards communications (i.e. ignore future messages) from unverified systems outside the boundary of trust (i.e. from the phantom vehicles based on the determination)) 
Maher does not teach the limitations of claim 1 as follows:
a challenge handler to: 
(a) transmit a first challenge packet to a first vehicle to request the first vehicle to transmit a first challenge response; 
(b) instruct a second challenge packet to be transmitted to a second vehicle to request the second vehicle to transmit a second challenge response; 
(c) increment a first counter when the first challenge response is not obtained; 
(d) increment a second counter when the second challenge response is not obtained; and 
determine an attacker when at least one of the first counter or the second counter satisfies a threshold 
However, in the same field of endeavor, Forest discloses the limitations of claim 1 as follows:
a challenge handler to: 
(a) transmit a first challenge packet to a first vehicle to request the first vehicle to transmit a first challenge response; (Forest; Paras. [0007]-[0010]: A service tool transmits a request to one of multiple vehicles (i.e. first challenge packet to a first vehicle) to request an identification value and challenge (i.e. request the first vehicle to transmit a first challenge response))
(b) instruct a second challenge packet to be transmitted to a second vehicle to request the second vehicle to transmit a second challenge response; (Forest; Paras. [0007]-[0010]: A service tool transmits a request to another of multiple vehicles (i.e. second challenge packet to a first vehicle) to request an identification value and challenge (i.e. request the second vehicle to transmit a second challenge response))
Forest is combinable with Maher because both are from the same field of endeavor of verification of vehicle communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maher to incorporate the request and challenge method of verification as in Forest in order to improve the security of the system by providing a means by which connected devices may authenticate themselves prior to establishing communication.
Maher and Forest do not teach the limitations of claim 1 as follows:
(c) increment a first counter when the first challenge response is not obtained; 
(d) increment a second counter when the second challenge response is not obtained; and 
determine an attacker when at least one of the first counter or the second counter satisfies a threshold 
However, in the same field of endeavor, Knight discloses the limitations of claim 1 as follows:
(c) increment a first counter when the first challenge response is not obtained; (Knight; Paras. [0001]-[0002] & [0015]-[0017]: One of multiple watchdog timer counters (i.e. first counter) increments until an associated refresh sequence is received (i.e. first challenge response is not obtained))
(d) increment a second counter when the second challenge response is not obtained; and (Knight; Paras. [0001]-[0002] & [0015]-[0017]: Another of multiple watchdog timer counters (i.e. second counter) increments until an associated refresh sequence is received (i.e. second challenge response is not obtained))
determine an attacker when at least one of the first counter or the second counter satisfies a threshold (Knight; Paras. [0001]-[0002] & [0015]-[0017]: Determine an error or problem (i.e. attacker) when one of the watchdog timers (i.e. one of the first counter or the second counter) reaches a predetermined threshold (i.e. satisfies a threshold))
Knight is combinable with both Maher and Forest because all are from the same field of endeavor of verification of vehicle communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maher and Forest to incorporate the incremented counter and detection or errors based on the counter value as in Knight in 

Regarding claim 11, Maher, Forest and Knight teach the limitations of claim 1.
Maher, Forest and Knight teach the limitations of claim 11 as follows:
The apparatus of claim 1, wherein the apparatus is a server in communication with the V2X network, a roadside computing device in communication with the V2X network, or included in a vehicle in communication with the V2X network.  (Maher; Para. [0155]: The system may include an ECU included in a vehicle of the communication network (i.e. included in a vehicle in communication with the V2X network))

Regarding claim 12, Maher teaches the limitations of claim 12 substantially as follows:
An apparatus to detect an attack in a vehicle-to-everything (V2X) network, the apparatus comprising: (Maher; Para. [0129]: System for identifying unverified systems which may be used to launch a malicious attack against a vehicle using communications (i.e. attack in a vehicle-to-everything (V2X) network))
 (e) after repeating (a)-(d), determine that the first and second vehicles are phantom vehicles associated with an attacker with a half-duplex radio; and (Maher; Paras. [0004]-[0006] & [0127]-[0129]: Determine that unverified systems outside the boundary of trust (i.e. first and second vehicles are phantom vehicles) may be used to launch a malicious attack against the vehicle (i.e. associated with an attacker) communicating in the interconnected network (i.e. with a half-duplex radio))
means for interfacing with the V2X network, the interfacing means to instruct a third of the vehicles to ignore future messages from the phantom vehicles based on the determination.  (Maher; Paras. [0127]-[0129]: Trusted systems associated with the vehicle (i.e. third vehicle associated with the V2X network) disregards communications (i.e. ignore future messages) from unverified systems outside the boundary of trust (i.e. from the phantom vehicles based on the determination))
 Maher does not teach the limitations of claim 12 as follows:
means for challenging vehicles to test their authenticity, the challenging means to: (a) transmit a first challenge packet to a first of the vehicles to request the first vehicle to transmit a first challenge response; 
(b) instruct a second challenge packet to be transmitted to a second of the vehicles to request the second vehicle to transmit a second challenge response; 
(c) increment a first counter when the first challenge response is not obtained; 
(d) increment a second counter when the second challenge response is not obtained; and 
determine an attacker when at least one of the first counter or the second counter satisfies a threshold 
However, in the same field of endeavor, Forest discloses the limitations of claim 12 as follows:
means for challenging vehicles to test their authenticity, the challenging means to: (a) transmit a first challenge packet to a first of the vehicles to request the first vehicle to transmit a first challenge response; (Forest; Paras. [0007]-[0010]: A service tool transmits a request to one of multiple vehicles (i.e. first challenge packet to a first vehicle) to request an identification value and challenge (i.e. request the first vehicle to transmit a first challenge response))
(b) instruct a second challenge packet to be transmitted to a second of the vehicles to request the second vehicle to transmit a second challenge response; (Forest; Paras. [0007]-[0010]: A service tool transmits a request to another of multiple vehicles (i.e. second challenge packet to a first vehicle) to request an identification value and challenge (i.e. request the second vehicle to transmit a second challenge response))
Forest is combinable with Maher because both are from the same field of endeavor of verification of vehicle communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maher to incorporate the request and challenge method of verification as in Forest in order to improve the security of the system by providing a means by which connected devices may authenticate themselves prior to establishing communication.
Maher and Forest do not teach the limitations of claim 12 as follows:
(c) increment a first counter when the first challenge response is not obtained; 
(d) increment a second counter when the second challenge response is not obtained; and 
determine an attacker when at least one of the first counter or the second counter satisfies a threshold 
However, in the same field of endeavor, Knight discloses the limitations of claim 12 as follows:
(c) increment a first counter when the first challenge response is not obtained; (Knight; Paras. [0001]-[0002] & [0015]-[0017]: One of multiple watchdog timer counters (i.e. first counter) increments until an associated refresh sequence is received (i.e. first challenge response is not obtained))
(d) increment a second counter when the second challenge response is not obtained; and (Knight; Paras. [0001]-[0002] & [0015]-[0017]: Another of multiple watchdog timer counters (i.e. second counter) increments until an associated refresh sequence is received (i.e. second challenge response is not obtained))
determine an attacker when at least one of the first counter or the second counter satisfies a threshold (Knight; Paras. [0001]-[0002] & [0015]-[0017]: Determine an error or problem (i.e. attacker) when one of the watchdog timers (i.e. one of the first counter or the second counter) reaches a predetermined threshold (i.e. satisfies a threshold))
Knight is combinable with both Maher and Forest because all are from the same field of endeavor of verification of vehicle communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maher and Forest to incorporate the incremented counter and detection or errors based on the counter value as in Knight in 

Regarding claim 23, Maher teaches the limitations of claim 23 substantially as follows:
A non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor of a computing device to at least: (Maher; Para. [0156]: Executable instructions or programs to enable the SPU to perform secure operations)
 (e) after repeating (a)-(d), determine that the first and second vehicles are phantom vehicles associated with an attacker with a half-duplex radio; and (Maher; Paras. [0004]-[0006] & [0127]-[0129]: Determine that unverified systems outside the boundary of trust (i.e. first and second vehicles are phantom vehicles) may be used to launch a malicious attack against the vehicle (i.e. associated with an attacker) communicating in the interconnected network (i.e. with a half-duplex radio))
instruct a third vehicle associated with a vehicle-to-everything (V2X) network to ignore future messages from the phantom vehicles based on the determination.  (Maher; Paras. [0127]-[0129]: Trusted systems associated with the vehicle (i.e. third vehicle associated with the V2X network) disregards communications (i.e. ignore future messages) from unverified systems outside the boundary of trust (i.e. from the phantom vehicles based on the determination))

(a) transmit a first challenge packet to a first vehicle to request the first vehicle to transmit a first challenge response;  
(b) instruct a second challenge packet to be transmitted to a second vehicle to request the second vehicle to transmit a second challenge response; 
(c) increment a first counter when the first challenge response is not obtained; 
(d) increment a second counter when the second challenge response is not obtained; and 
determine an attacker when at least one of the first counter or the second counter satisfies a threshold 
However, in the same field of endeavor, Forest discloses the limitations of claim 23 as follows:
(a) transmit a first challenge packet to a first vehicle to request the first vehicle to transmit a first challenge response; (Forest; Paras. [0007]-[0010]: A service tool transmits a request to one of multiple vehicles (i.e. first challenge packet to a first vehicle) to request an identification value and challenge (i.e. request the first vehicle to transmit a first challenge response)) 
(b) instruct a second challenge packet to be transmitted to a second vehicle to request the second vehicle to transmit a second challenge response; (Forest; Paras. [0007]-[0010]: A service tool transmits a request to another of multiple vehicles (i.e. second challenge packet to a first vehicle) to request an identification value and challenge (i.e. request the second vehicle to transmit a second challenge response))

Maher and Forest do not teach the limitations of claim 23 as follows:
(c) increment a first counter when the first challenge response is not obtained; 
(d) increment a second counter when the second challenge response is not obtained; and 
determine an attacker when at least one of the first counter or the second counter satisfies a threshold 
However, in the same field of endeavor, Knight discloses the limitations of claim 23 as follows:
(c) increment a first counter when the first challenge response is not obtained; (Knight; Paras. [0001]-[0002] & [0015]-[0017]: One of multiple watchdog timer counters (i.e. first counter) increments until an associated refresh sequence is received (i.e. first challenge response is not obtained))
(d) increment a second counter when the second challenge response is not obtained; and (Knight; Paras. [0001]-[0002] & [0015]-[0017]: Another of multiple watchdog timer counters (i.e. second counter) increments until an associated refresh sequence is received (i.e. second challenge response is not obtained))
determine an attacker when at least one of the first counter or the second counter satisfies a threshold (Knight; Paras. [0001]-[0002] & [0015]-[0017]: Determine an error or problem (i.e. attacker) when one of the watchdog timers (i.e. one of the first counter or the second counter) reaches a predetermined threshold (i.e. satisfies a threshold))
Knight is combinable with both Maher and Forest because all are from the same field of endeavor of verification of vehicle communications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Maher and Forest to incorporate the incremented counter and detection or errors based on the counter value as in Knight in order to improve the security and reliability of the system by providing a means by which errors or problems may be detected.

Allowable Subject Matter
Claims 2-10, 13-14, 16-19, 24-25, 27-28 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 2, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, wherein the challenge handler is to: 
transmit the second challenge packet to the second vehicle at a first time to cause the second vehicle to transmit the second challenge response at a second time after the first time; and 
transmit the first challenge packet to the first vehicle at the second time, 
the half- duplex radio being unable to do both of (1) receive the first challenge packet and (2) transmit the second challenge response at the same time, 
the half-duplex radio unable to transmit the first challenge response because the half-duplex radio did not receive the first challenge packet.  

As to claim 3, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, wherein the third vehicle is a trusted vehicle, and the challenge handler is to:-2-Attorney Docket No. AB5697-US Preliminary Amendment
instruct the trusted vehicle to transmit the second challenge packet to the second vehicle at a first time to cause the second vehicle to transmit the second challenge response at a second time after the first time; and 
transmit the first challenge packet to the first vehicle at the second time, 
the half- duplex radio being unable to do both of (1) receive the first challenge packet and (2) transmit the second challenge response at the same time, 
the half-duplex radio unable to transmit the first challenge response because the half-duplex radio did not receive the first challenge packet.  

As to claim 4, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, wherein the challenge handler is to: 
transmit the first challenge packet to the first vehicle at a first time; and
instruct the second challenge packet to be transmitted to the second vehicle at the first time, 
the half-duplex radio being unable to receive the first challenge packet and the second challenge packet at the same time.  

As to claim 5, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, wherein the challenge handler is to: 
transmit the first challenge packet at a first time to the first vehicle using a first frequency, 
the first challenge packet to request the first vehicle to transmit the first challenge response at a first hopping cycle using a second frequency, 
the second frequency different from the first frequency based on a first frequency band hopping pattern; and
transmit the second challenge packet at the first time to the second vehicle using a third frequency, 
the second challenge packet to request the second vehicle to transmit the second challenge response at the first hopping cycle using a fourth frequency,
the fourth frequency different from the third frequency based on a second frequency band hopping pattern different from the first frequency band hopping pattern, 
the half-duplex radio being unable to transmit the first challenge response and the second challenge response using different frequency band hopping patterns at the same hopping cycle.

As to claim 6, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, wherein the third vehicle is a trusted vehicle, and the challenge handler is to:  -3-Attorney Docket No. AB5697-US Preliminary Amendment 
transmit the first challenge packet at a first time to the first vehicle using a first frequency, 
the first challenge packet to request the first vehicle to transmit the first challenge response at a first hopping cycle using a second frequency, 
the second frequency different from the first frequency based on a first frequency band hopping pattern; and 
instruct the trusted vehicle to transmit the second challenge packet to request the second vehicle to transmit the second challenge response to the trusted vehicle at the first time using a third frequency, 
the second challenge packet to request the second vehicle to transmit the second challenge response at the first hopping cycle using a fourth frequency, 
the fourth frequency different from the third frequency based on a second frequency band hopping pattern different from the first frequency band hopping pattern, 
the half-duplex radio being unable to transmit the first challenge response and the second challenge response using different frequency band hopping patterns at the same hopping cycle.

As to claim 7, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, wherein the challenge handler is to: 
determine that the first challenge response matches a first expected challenge response; 
determine that the second challenge response matches a second expected challenge response; 
determine that the first and second vehicles are genuine vehicles based on the determinations; and 
invoke the network interface to transmit an alert to the third vehicle to accept future messages from the genuine vehicles.  

As to claim 8, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, wherein the challenge handler is to: 
determine that the first challenge response matches a first expected challenge response; and 
determine that the second challenge response does not match a second expected challenge response when the second challenge response is not obtained, 
a value of the second counter indicative of a quantity of times the second challenge response is not obtained.  

As to claim 9, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, further including a candidate phantom determiner to identify the first vehicle as a first candidate phantom vehicle and the second vehicle as a second candidate phantom vehicle by: 
determining a first signal-to-noise ratio associated with first messages transmitted by the first vehicle; 
determining a second signal-to-noise ratio associated with second messages transmitted by the second vehicle; and 
identifying the first vehicle as the first candidate phantom vehicle and the second vehicle as the second candidate phantom vehicle based on a comparison of the first and second signal-to-noise ratios.  

As to claim 10, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, 
wherein the third vehicle is a first candidate trusted vehicle, and further including a trusted neighbor handler to: 
identify the first candidate trusted vehicle of one or more candidate trusted vehicles in the V2X network; 
generate a first message authentication code (MAC) based on a nonce value; 
transmit an authentication packet to the first candidate trusted vehicle, 
the authentication packet including the nonce value;
in response to receiving an authentication response from the first candidate trusted vehicle, compare the first MAC to a second MAC included in the authentication response; 
generate a trusted vehicle list including the first candidate trusted vehicle when the first MAC matches the second MAC; and 
select the first candidate trusted vehicle to transmit the second challenge packet when the first candidate trusted vehicle is included in the trusted vehicle list.  

As to claim 13, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 12, wherein the challenging means is to: 
transmit the second challenge packet to the second vehicle at a first time to cause the second vehicle to transmit the second challenge response at a second time after the first time; and 
transmit the first challenge packet to the first vehicle at the second time, 
the half- duplex radio being unable to do both of (1) receive the first challenge packet and (2) transmit the second challenge response at the same time, 
the half-duplex radio unable to transmit the first challenge response because the half-duplex radio did not receive the first challenge packet.  

As to claim 14, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 12, wherein the third vehicle is a trusted vehicle, and the challenging means is to: 
instruct the trusted vehicle to transmit the second challenge packet to the second vehicle at a first time to cause the second vehicle to transmit the second challenge response at a second time after the first time; and 
transmit the first challenge packet to the first vehicle at the second time, 
the half- duplex radio being unable to do both of (1) receive the first challenge packet and (2) transmit the second challenge response at the same time, 
the half-duplex radio unable to transmit the first challenge response because the half-duplex radio did not receive the first challenge packet.  

As to claim 16, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 12, wherein the challenging means is to: 
transmit the first challenge packet at a first time to the first vehicle using a first frequency, 
the first challenge packet to request the first vehicle to transmit the first challenge response at a first hopping cycle using a second frequency, 
the second frequency different from the first frequency based on a first frequency band hopping pattern; and 
transmit the second challenge packet at the first time using a third frequency, 
the second challenge packet to request the second vehicle to transmit the second challenge response at the first hopping cycle using a fourth frequency, 
the fourth frequency different from the third frequency based on a second frequency band hopping pattern different from the first frequency band hopping pattern, 
the half-duplex radio being unable to transmit the first challenge response and the second challenge response using different frequency band hopping patterns at the same hopping cycle.  

As to claim 17, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 12, wherein the third vehicle is a trusted vehicle, and the challenging means is to:  -7-Attorney Docket No. AB5697-US Preliminary Amendment 
transmit the first challenge packet at a first time to the first vehicle using a first frequency, 
the first challenge packet to request the first vehicle to transmit the first challenge response at a first hopping cycle using a second frequency, 
the second frequency different from the first frequency based on a first frequency band hopping pattern; and 
instruct the trusted vehicle to transmit the second challenge packet to request the second vehicle to transmit the second challenge response to the trusted vehicle at the first time using a third frequency, 
the second challenge packet to request the second vehicle to transmit the second challenge response at the first hopping cycle using a fourth frequency, 
the fourth frequency different from the third frequency based on a second frequency band hopping pattern different from the first frequency band hopping pattern, 
the half-duplex radio being unable to transmit the first challenge response and the second challenge response using different frequency band hopping patterns at the same hopping cycle.  

As to claim 18, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 12, wherein the challenging means is to: 
determine that the first challenge response matches a first expected challenge response; 
determine that the second challenge response matches a second expected challenge response; 
determine that the first and second vehicles are genuine vehicles based on the determinations; and
invoke the interfacing means to transmit an alert to the third vehicle to accept future messages from the genuine vehicles.  

As to claim 19, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 12, wherein the challenging means is to: 
determine that the first challenge response matches a first expected challenge response; and 
determine that the second challenge response does not match a second expected challenge response when the second challenge response is not obtained, 
a value of the second counter indicative of a quantity of times the second challenge response is not obtained.  

As to claim 24, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The non-transitory computer readable storage medium of claim 23, wherein the instructions, when executed, cause the at least one processor of the computing device to: 
transmit the second challenge packet to the second vehicle at a first time to cause the second vehicle to transmit the second challenge response at a second time after the first time; and 
transmit the first challenge packet to the first vehicle at the second time, 
the half- duplex radio being unable to do both of (1) receive the first challenge packet and (2) transmit the second challenge response at the same time, 
the half-duplex radio unable to transmit the first challenge response because the half-duplex radio did not receive the first challenge packet.  

As to claim 25, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The non-transitory computer readable storage medium of claim 23, wherein the third vehicle is a trusted vehicle, and the instructions, when executed, cause the at least one processor of the computing device to: 
instruct the trusted vehicle to transmit the second challenge packet to the second vehicle at a first time to cause the second vehicle to transmit the second challenge response at a second time after the first time; and 
transmit the first challenge packet to the first vehicle at the second time, 
the half- duplex radio being unable to do both of (1) receive the first challenge packet and (2) transmit the second challenge response at the same time, 
the half-duplex radio unable to transmit the first challenge response because the half-duplex radio did not receive the first challenge packet.  

As to claim 27, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The non-transitory computer readable storage medium of claim 23, wherein the instructions, when executed, cause the at least one processor of the computing device to: 
transmit the first challenge packet at a first time to the first vehicle using a first frequency, 
the first challenge packet to request the first vehicle to transmit the first challenge response at a first hopping cycle using a second frequency, 
the second frequency different from the first frequency based on a first frequency band hopping pattern; 
and transmit the second challenge packet at the first time to the second vehicle using a third frequency, 
the second challenge packet to request the second vehicle to transmit the second challenge response at the first hopping cycle using a fourth frequency, 
the fourth frequency different from the third frequency based on a second frequency band hopping pattern different from the first frequency band hopping pattern, 
the half-duplex radio being unable to transmit the first challenge response and the second challenge response using different frequency band hopping patterns at the same hopping cycle.  

As to claim 28, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The non-transitory computer readable storage medium of claim 23, wherein the third vehicle is a trusted vehicle, and the instructions, when executed, cause the at least one processor of the computing device to: 
transmit the first challenge packet at a first time to the first vehicle using a first frequency, 
the first challenge packet to request the first vehicle to transmit the first challenge response at a first hopping cycle using a second frequency, 
the second frequency different from the first frequency based on a first frequency band hopping pattern; and 
instruct the trusted vehicle to transmit the second challenge packet to request the second vehicle to transmit the second challenge response to the trusted vehicle at the first time using a third frequency, 
the second challenge packet to request the second vehicle to transmit the second challenge response at the first hopping cycle using a fourth frequency, 
the fourth frequency different from the third frequency based on a second frequency band hopping pattern different from the first frequency band hopping pattern, 
the half-duplex radio being unable to transmit the first challenge response and the second challenge response using different frequency band hopping patterns at the same hopping cycle.  

As to claim 31, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The non-transitory computer readable storage medium of claim 23, wherein the instructions, when executed, cause the at least one processor of the computing device to identify the first vehicle as a first candidate phantom vehicle and the second vehicle as a second candidate phantom vehicle by: 
determining a first signal-to-noise ratio associated with first messages transmitted by the first vehicle; 
determining a second signal-to-noise ratio associated with second messages transmitted by the second vehicle; and 
identifying the first vehicle as the first candidate phantom vehicle and the second vehicle as the second candidate phantom vehicle based on a comparison of the first and second signal-to-noise ratios.  

As to claim 32, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.		
The non-transitory computer readable storage medium of claim 23, wherein the third vehicle is a first candidate trusted vehicle, and the instructions, when executed, cause the at least one processor of the computing device to: 
identify the first candidate trusted vehicle of one or more candidate trusted vehicles in a V2X network; 
generate a first message authentication code (MAC) based on a nonce value; 
transmit an authentication packet to the first candidate trusted vehicle, 
the authentication packet including the nonce value; 
in response to receiving an authentication response from the first candidate trusted vehicle, compare the first MAC to a second MAC included in the authentication response; 
generate a trusted vehicle list including the first candidate trusted vehicle when the first MAC matches the second MAC; and 
select the first candidate trusted vehicle to transmit the second challenge packet when the first candidate trusted vehicle is included in the trusted vehicle list.  

Prior Art Considered But Not Relied Upon
	Ruvio (US 2017/0230385 A1) which teaches a vehicle correlation system and method for cyber attacks detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/B.I.N./Examiner, Art Unit 2438  


/SAMSON B LEMMA/Primary Examiner, Art Unit 2498